DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (United States Patent Application Publication 2014/0176915 A1) and Liu (United States Patent Publication 6, 833, 944 B2).

With respect to claim 1, Yamamoto discloses a light source device comprising (see fig.2); a light source (see 71 in fig.2); a wavelength conversion element (101 in 
Yamamoto does not disclose wherein an elastic member is provided configured to form a seal between the supporting substrate and the holding member.
Liu discloses an elastic member (see 35 in fig.4) is provided configured to form a seal between the supporting substrate (33 in fig.4) and the holding member (see 36 or 37 in fig.4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Yamamoto with the teaching of Liu so that an elastic member is provided configured to form a seal between the supporting substrate and the holding member to provide a seal that can be easily serviced, is light weight, compact, durable and user friendly.


With respect to claim  2, Yamamoto in view of Liu discloses the light source device according to claim 1, Yamamoto in combination with Liu discloses wherein the 

With respect to claims 3 and 4, Yamamoto in view of Liu discloses the light source device according to claim 1 and 2, Yamamoto discloses a recessed portion (see L shaped recess formed by 104 of fig.6) is provided at least in one of the supporting substrate and the holding member (see L shaped recess formed by 104 of fig.6), but does not disclose the elastic member is placed in the recessed portion.
Liu discloses wherein a recessed portion (see L shaped recess formed by 36 and 36 of fig.4 and 3b) is provided at least in one of the supporting substrate and the holding member (see the L shaped recess formed by the holding member of fig.3b), and the elastic member is placed in the recessed portion (see the location 35 in fig.3b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Yamamoto with the teaching of Liu so that the elastic member is placed in the recessed portion to provide a seal that can be easily serviced, is light weight, compact, durable and user friendly.


.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JERRY L BROOKS/Examiner, Art Unit 2882